DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 6/15/2022. Claims 1 and 12 have been amended. Claims 2, 5, 15, and 22-51 were previously cancelled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 6/15/2022. 
With regards to rejections under 35 U.S.C. §103, the Applicant has amended claims 1 and 12 to include "determining the content sources within the first subset of the plurality of content sources that are frequently viewed by the user determining whether the aggregate percentage is less than a threshold; and in response to determining that the aggregate percentage is less than the threshold, enabling the user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user." The Applicant submits that Knoller's percentage is a percentage of "how much frequently viewed" a particular channel, or multiple channels, each is/are. It is a viewing time percentage, not a percentage of content sources within a set that are frequently viewed by the user as amended to clearly make this distinction. In response, the Applicant agrees and finds Winkler et al. (US 8,918,330 to teach this feature (see rejection below). The Applicant submits that claims 1 and 12 are now allowable as amended. In response, with respect to the applicant arguments of these mention claims have been fully considered but are moot in view of the new grounds of rejection (see rejections below).
With regards to the Double Patenting Rejections, the Applicant requests that the Examiner reconsider this rejection in view of the amended claims and remarks herein. In response, the Examiner maintains that Double Patent rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10856025 in view of Winkler et al., Pat No US 8,918,330 A1 (hereafter Winkler) and further in view of Mandrekar et al., Pub No US 2012/0311633 A1 (hereafter Mandrekar).

Instant Application No 16647299


Parent Patent No 10856025

features
Maps to:
features
CLAIM 1
storing a plurality of content source bundles wherein, a first content source bundle includes a first subset of a plurality of content sources and a second content source bundle includes a second subset of the plurality of content sources;
CLAIM 2



















storing a plurality of content source bundles wherein, a first content source bundle includes a first subset of a plurality of content sources and a second content source bundle includes a second subset of the plurality of content sources;

determining that a user has a subscription to the first content source bundle, wherein the subscription enables the user to access the first subset of content sources in the first content source bundle;

determining that a user has a subscription to the first content source bundle, wherein the subscription enables the user to access the first subset of content sources in the first content source bundle;

monitoring viewing habits of the user relative to the first subset of content sources in the first content source bundle; and

monitoring viewing habits of the user relative to the first subset of content sources in the first content source bundle;

determining an aggregate percentage of the content source within the first subset of the plurality of content sources that are  frequently viewed by the user;

determining whether the aggregate percentage is less than a threshold;

CLAIM 5 - determining that a percentage of the content sources in the first content source bundle viewed by the user is less than a threshold; 

in response to determining that the aggregate percentage is less than the threshold, enabling the user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user.

CLAIM 5 - in response to determining that the percentage is less than the threshold, modify the first content source bundle.




CLAIM 3
removing a third content source from the first subset of the first content source bundle based on the modification to the first content source bundle.
CLAIM 3
removing a third content source from the first subset of the first content source bundle based on the modification to the first content source bundle.
CLAIM 4
the first content source bundle is associated with a first cost and the second content source bundle is associated with a second cost, further comprising adjusting the first cost based on the modified first content source bundle.
CLAIM 4
the first content source bundle is associated with a first cost and the second content source bundle is associated with a second cost, further comprising adjusting the first cost based on modifying the first content source bundle. 
CLAIM 6
wherein monitoring the viewing habits comprises determining from which content sources in the first content source bundle the user access content frequently.
CLAIM 6
wherein monitoring the viewing habits comprises determining from which content sources in the first content source bundle the user access content frequently.
CLAIM 7
characterizing the user based on the viewing habits;
CLAIM 7
characterizing the user based on the viewing habits;

identifying a second user based on the characterization of the user; and

identifying a second user based on the characterization of the user; and

enabling the second user to subscribe to the modified first content source bundle in response to identifying the second user based on the characterization.

enabling the second user to subscribe to the modified first content source bundle in response to identifying the second user based on the characterization.
CLAIM 8
identifying, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle;
CLAIM 2
identifying, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle;

searching, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user;

searching, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user;

identifying content transmitted by the given plurality of content sources that matches the user profile;

identifying content transmitted by the given plurality of content sources that matches the user profile;

determining a transmission schedule of the identified content;

determining a transmission schedule of the identified content;

comparing the transmission schedule of the identified content with the viewing schedule of the user;

comparing the transmission schedule of the identified content with the viewing schedule of the user;

selecting a second content source of the given plurality of content sources based on the comparison, wherein the selecting selects the second content source in response to determining that the transmission schedule of the identified content transmitted by the second content source does not overlap with the viewing schedule of the user associated with the first content source in the first content source bundle.

selecting a second content source of the given plurality of content sources in response to determining that the transmission schedule of the identified content transmitted by the second content source does not overlap with the viewing schedule of the user associated with the first content source in the first content source bundle;
CLAIM 9
identifying, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle;
CLAIM 2
identifying, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle;

searching, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user;

searching, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user;

identifying content transmitted by the given plurality of content sources that matches the user profile;

identifying content transmitted by the given plurality of content sources that matches the user profile;

determining a transmission schedule of the identified content;

determining a transmission schedule of the identified content;

comparing the transmission schedule of the identified content with the viewing schedule of the user;

comparing the transmission schedule of the identified content with the viewing schedule of the user;

selecting a second content source of the given plurality of content sources based on the comparison, 

selecting a second content source of the given plurality of content sources,

wherein the selecting comprises: requesting user confirmation to select the second content source, in response to determining that the transmission schedule of the identified content transmitted by the second content source overlaps with the viewing schedule of the user associated with the content sources in the first content source bundle; and
CLAIM 9
wherein the selecting comprises: requesting user confirmation to select the second content source, in response to determining that the transmission schedule of the identified content transmitted by the second content source overlaps with the viewing schedule of the user associated with the content sources in the first content source bundle; and

selecting the second content source in response to user confirmation to select the second content source.

selecting the second content source in response to user confirmation to select the second content source.
CLAIM 10
wherein the viewing schedule specifies a repeated time window in which the user accesses content from the first content source bundle more than a threshold number of days.
CLAIM 10
wherein the viewing schedule specifies a repeated time window in which the user accesses content from the first content source bundle more than a threshold number of days.
CLAIM 11
Wherein determining the transmission schedule comprises retrieving scheduling information specifying a transmission schedule of each media asset transmitted by the given plurality of content sources.
CLAIM 11
wherein determining the transmission schedule comprises retrieving scheduling information specifying a transmission schedule of each media asset transmitted by the given plurality of content sources.
CLAIM 12
control circuitry configured to:
CLAIM 12
control circuitry configured to:

store a plurality of content source bundles wherein, a first content source bundle includes a first subset of a plurality of content sources and a second content source bundle includes a second subset of the plurality of content sources;

store a plurality of content source bundles wherein, a first content source bundle includes a first subset of a plurality of content sources and a second content source bundle includes a second subset of the plurality of content sources;

determine that a user has a subscription to the first content source bundle, wherein the subscription enables the user to access the first subset of content sources in the first content source bundle;

determine that a user has a subscription to the first content source bundle, wherein the subscription enables the user to access the first subset of content sources in the first content source bundle;

monitor viewing habits of the user relative to the first subset of content sources in the first content source bundle;

monitor viewing habits of the user relative to the first subset of content sources in the first content source bundle;

determining an aggregate percentage of the content source within the first subset of the plurality of content sources that are  frequently viewed by the user;

determining whether the aggregate percentage is less than a threshold;

CLAIM 15 - determine that a percentage of the content sources in the first content source bundle viewed by the user is less than a threshold;

in response to determining that the aggregate percentage is less than the threshold, enable the user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user.

CLAIM 15 - in response to determining that the percentage is less than the threshold, modify the first content source bundle.
CLAIM 13
wherein the control circuitry is further configured to remove a third content source from the first subset of the first content source bundle based on the modification to the first content source bundle.
CLAIM 13
wherein the control circuitry is further
configured to remove a third content source from the first subset of the first content source bundle based on the modification to the first content source bundle.
CLAIM 14
wherein the first content source bundle is associated with a first cost and the second content source bundle is associated with a second cost, and wherein the control circuitry is further configured to adjusting the first cost based on modifying the first content source bundle.
CLAIM 14
wherein the first content source bundle
is associated with a first cost and the second content source bundle is associated with a second cost, and wherein the control circuitry is further configured to adjusting the first cost based on modifying the first content source bundle.
CLAIM 16
monitor the viewing habits by determining from which content sources in the first content source bundle the user access content frequently.
CLAIM 16
monitor the viewing habits by determining from which content sources in the first content source bundle the user access content frequently.
CLAIM 17
characterize the user based on the viewing habits;
CLAIM 17
characterize the user based on the viewing habits;

identify a second user based on the characterization of the user; and

identify a second user based on the characterization of the user; and

enable the second user to subscribe to the modified first content source bundle in response to identifying the second user based on the characterization.

enable the second user to subscribe to the modified first content source bundle in response to identifying the second user based on the characterization.
CLAIM 18
identify, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle;
CLAIM 12
identify, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle;

search, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user;

search, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the
plurality of content sources and that match the user profile of the user;

identify content transmitted by the given plurality of content sources that matches the user profile;

identifying content transmitted by the given plurality of content sources that matches the user profile;

determine a transmission schedule of the identified content;

determine a transmission schedule of the identified content;

compare the transmission schedule of the identified content with the viewing schedule of the user;

compare the transmission schedule of the identified content with the viewing schedule of the user;

select a second content source of the given plurality of content sources based on the comparison, wherein to select the second content source in response to determining that the transmission schedule of the identified content transmitted by the second content source does not overlap with the viewing schedule of the user associated with the first content source in the first content source bundle.

select a second content source of the given plurality of content sources in response to determining that the transmission schedule of the identified content transmitted by the second content source does not overlap with the viewing schedule of the user associated with
the first content source in the first content source bundle;
CLAIM 19
identify, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle;
CLAIM 12
identify, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle;

search, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user;

 search, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the
plurality of content sources and that match the user profile of the user;

identify content transmitted by the given plurality of content sources that matches the user profile;

identifying content transmitted by the given plurality of content sources that matches the user profile;

determine a transmission schedule of the identified content;

determine a transmission schedule of the identified content;

compare the transmission schedule of the identified content with the viewing schedule of the user;

compare the transmission schedule of the identified content with the viewing schedule of the user;

select a second content source of the given plurality of content sources based on the comparison,

select a second content source of the given plurality of content sources

request user confirmation to select the second content source in response to determining that the transmission schedule of the identified content transmitted by the second content source overlaps with the viewing schedule of the user associated with the content sources in the first content source bundle; and
CLAIM 19
request user confirmation to select the second content source in response to determining that the transmission schedule of the identified content transmitted by the second content source overlaps with the viewing schedule of the user associated with the content sources
in the first content source bundle; and

select the second content source in response to user confirmation to select the second content source.

select the second content source in response to user confirmation to select the second content source.
CLAIM 20
wherein the viewing schedule specifies a repeated time window in which the user accesses content from the first content source bundle more than a threshold number of days.
CLAIM 52
wherein the viewing schedule specifies a repeated time window in which the user accesses content from the first content source bundle more than a threshold number of days.
CLAIM 21
determine the transmission schedule by retrieving scheduling information specifying a transmission schedule of each media asset transmitted by the given plurality of content sources.

determine the transmission schedule by retrieving scheduling information specifying a transmission schedule of each media asset transmitted by the given plurality of content sources.


U.S. Patent No. 10856025 does not explicitly teach “determining an aggregate percentage of the content source within the first subset of the plurality of content sources that are  frequently viewed by the user; determining whether the aggregate percentage is less than a threshold;” (emphasis added to distinguish the elements not taught by U.S. Patent No. 10856025). However, in analogous art, Winkler discloses, column 3, lines 57-66, retrieving from a video database for embedded videos and then aggregating the retrieved data. After aggregating the data, aggregate views or aggregate views subject to a percent watched threshold are determined to identify videos whose total requests from all sources exceeds a threshold. The percentage may be different for different genres of videos (determining for any subsets). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify U.S. Patent No. 10856025 with the teachings including determining whether aggregate percentage is less than a threshold, as taught by Winkler in order to yield predictable result of providing users with easier and efficient ways to discover videos that interest them (Winkler: col.1, lines 21-22).
U.S. Patent No. 10856025 does not explicitly teach “enable the user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user.” However, in analogous art, Mandrekar discloses providing the user the ability to modify the service subscription [para.0069] based on viewing habits [para.0032] of user. The user may search external data sources including content providers (second content source bundle) to determine if the content is available from another source, such as HULU®. This enabling the user to modify the service subscription (first content source bundle) so to include the second subset of the content sources (sporting event) found in the second content source bundle (an Event found in HULU®). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify U.S. Patent No. 10856025 with the teachings that include enabling user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user, as taught by Mandrekar in order to yield predictable result of providing content that may be desirable to a user without requiring user intervention to obtain the suggested content (Mandrekar: para.0006).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonomi et al., Pat No US 6,769,127 (hereafter Bonomi) in view of Herz et al., Pat No US 5,758,257 (hereafter Herz) and further in view of Winkler et al., Pat No US 8,918,330 (hereafter Winkler) and further in view of Mandrekar et al., Pub No US 2012/0311633 (hereafter Mandrekar).

Regarding Claim 1, Bonomi discloses a method for managing user subscriptions to content sources [col.8, lines 61-67: Discloses a media management system that places certain programs in a set of predefined channels (bundles), manage program schedule, package different service packages, administrate subscriber accounts, monitor popularity of certain programs, manage proper delivery of commercial information related to programs or subscribers, etc.], the method comprising:
storing a plurality of content source bundles [FIG.2A & col.3, lines 5-12: Discloses creating subscription packages (bundles) from a plurality of content sources and then storing these subscription packages (bundles) in a central media store.], wherein a first content source bundle includes a first subset of a plurality of content sources [FIG.9A: Discloses creating a plurality of content source bundles where the first content source bundle is Basic package. A price and source content are determined for the Basic package. The first subset of a plurality of content sources for the Basic package includes WCBS, WNBC, WNTW, FOX, WABC, WWOR, Chan9, Chan 10 …] and a second content source bundle includes a second subset of the plurality of content sources [FIG.9A: Discloses a second content source bundle is Sports. Illustrated with the Sports package shows a second subset of a plurality of content sources for the Sports package, e.g. ESPN1, ESPN2, Chan4, ASPORT …]; 
determining that a user has a subscription to the first content source bundle, wherein the subscription enables the user to access the first subset of content sources in the first content source bundle [FIG(s).12A-12F & col.29, lines 45-50: Discloses a customer list area (subscribers) displays a customer list which includes those customers of the media system. The customer list includes information such a customer name and customer ID; and col.30, lines 49-52: Discloses in determining if user has a subscription, the user must login with customer ID, a PIN number, and password. After successful login, the subscription enables the user to access the first subset of content sources (WCBS) in the first content source bundle (Basic package).]; 
monitoring viewing habits of the user relative to the first subset of content sources in the first content source bundle [col.17, lines 30-33: Discloses the media management system in the media delivery center is able to record viewing habits and likes/dislikes of each of the subscribers any of the programs viewed within the packages (first, second …) and subset of content sources (first, second, ...); and col.23, lines 55-58: Discloses statistic measurement of viewing habits and likes or dislikes based on, for example, the viewing time on each of or predefined channels are determined.]; and
Bonomi does not explicitly discloses determining an percentage of the content sources within the first content sources that are viewed by the user; determining whether the percentage is less than a threshold; and in response to determining that the percentage is less than the threshold, enabling to modify the first content source bundle (emphasis added to distinguish the elements not taught by Bonomi). However, in analogous art, Herz discloses a system and method for scheduling broadcast of and access to video programs and other data using customers profiles (col.4, lines 32-43 & lines 59-66, and col.22, line 56) which includes viewing habits (periods, days, weeks, etc.), including most frequently watched programs, etc., to schedule programs based on the user's viewing schedule (FIG.1, col.29, lines 1-5 & col.42, lines 7-8). Herz discloses when a predicted video program is not selected (selected being the threshold, not-selected is less than the threshold) by the customer, the customer profile is updated which indicates customer’s taste (col.7, lines 6-12). And Herz discloses modifying prediction list (first content source bundle) to provide more accurately predict the movies he or she watched. In particular, reduce the match on movies that were predicted to be watched but were not watched (0%) and to increase the match on movies that were predicted not to be watched but were watched (100%). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bonomi with the teachings to provide these features, as taught by Herz in order to yield predictable result of enabling a user to watch programs as desired based on the broadcast schedule and the user viewing schedule associated with the programs, and to dynamically schedule programs accounting for various on-demand conditions (adding, removing programs as desired) associated with the schedule listings changes as to new programs (Herz: col.4, lines 20-22).
the combined teachings of Bonomi and Herz do not explicitly discloses determining an aggregate percentage of the content source within the first subset of the plurality of content sources that are  frequently viewed by the user; determining whether the aggregate percentage is less than a threshold; (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Winkler discloses, column 3, lines 57-66, retrieving from a video database for embedded videos and then aggregating the retrieved data. After aggregating the data, aggregate views or aggregate views subject to a percent watched threshold are determined to identify videos whose total requests from all sources exceeds a threshold. The percentage may be different for different genres of videos (determining for any subsets). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bonomi and Herz with the teachings including determining whether aggregate percentage is less than a threshold, as taught by Winkler in order to yield predictable result of providing users with easier and efficient ways to discover videos that interest them (Winkler: col.1, lines 21-22).
the combined teachings of Bonomi, Herz, and Winkler do not explicitly discloses in response to determining that the aggregate percentage is less than the threshold, enabling the user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Mandrekar discloses providing the user the ability to modify the service subscription [para.0069] based on viewing habits [para.0032]. The user may search external data sources related to viewing habits of the user to include content providers (second content source bundle) to determine if the content is available from another source, such as HULU®. This enabling the user to modify the service subscription (first content source bundle) so to include the second subset of the content sources (sporting event) found in the second content source bundle (an Event found in HULU®). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bonomi, Herz, and Winkler with the teachings including enabling user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user, as taught by Mandrekar in order to yield predictable result of providing content that may be desirable to a user without requiring user intervention to obtain the suggested content (Mandrekar: para.0006). 

Regarding Claim 3, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar discloses the method of claim 1, and Bonomi further discloses further comprising removing a third content source from the first subset of the first content source bundle based on the modification to the first content source bundle [FIG.9A and col.25, lines 51-55: Discloses removing a subset of source content to content source bundle. Illustrated in the figure shows Basic package (first content source bundle) with capabilities to Edit Channel Package. The third content source in the Basic package may be edited by selecting the Edit Channel Package. The edit selected channel package area enables the administrator to alter the attributes of a particular channel package (first content source bundle), e.g. deleting or adding to the package. In this particular example, FIG.9B shows WNTW FOX to be the third content source. Not including it in the new profile deletes it from the Basic bundle.].

Regarding Claim 4, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the method of claim 1, and Bonomi further discloses wherein the first content source bundle is associated with a first cost and the second content source bundle is associated with a second cost, further comprising adjusting the first cost based on the modified first content source bundle [FIG.9A: Discloses cost (Pricing) associated with each content source bundle. Illustrated in the figure is Basic content source bundle (first content source bundle) price is $19.92 (first cost) and Sports content source bundle (second content source bundle) price is $9.95 (second cost). Fig.9A also shows when adjusting the selected source contents in each content source bundle, a New Price is determined. For example, the Basic content source bundle (first content source bundle) price is $19.92 (first cost), but after modifying the source contents (New Channel Package Profile) to the Basic content source bundle (first content source bundle), then $19.92 (first cost) is adjusted to $17.95.].

Regarding Claim 6, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the method of claim 1, and Mandrekar further discloses wherein monitoring the viewing habits comprises determining from which content sources in the first content source bundle the user access content frequently [para.0032: Discloses determining content source accessed most frequently by monitoring viewing habits.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 8, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the method of claim 1, and further discloses further comprising:
identifying, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle [Bonomi – col.17, lines 30-32: Discloses the media management system in the media delivery center records viewing habits and likes/dislikes of each of the subscribers; and col.23, lines 35-55: Discloses content source bundles are customized based on subscribers history of transactions and viewing habits; and col.34, lines 37-40: Discloses in addition, the users may further customize their program guides (viewing schedule) to reorder the listing of channels, hide other channels, etc. so that the program guides better suit their viewing habits or preferences; and col.34, lines 47-49: Discloses program guide (viewing schedule) is updated at the server side and may be downloaded at request or automatically at determinable times controlled by the media delivery center; and FIG(s).11A-G discloses a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle.];
searching, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user [Mandrekar – para.0030: Discloses the user profile includes any type of data identifying the content accessing habits of the user; and para.0032 & 0069: Discloses providing the user the ability to modify the service subscription based on viewing habits; and para.0055: Discloses the system searches for additional source content based on their content viewing habits; and para.0058: Discloses the search includes external (outside the first subset of the plurality of content sources) content information such as The Internet Movie Database, Wikipedia, NETFLIX®, etc. (second subset of the plurality of content sources) for source content. Thus, if it is determined that the viewer’s preference is sporting channels based on viewing habits, then a search for additional source content may be found in external data sources. This enabling the user to modify the service subscription (first content source bundle) so to include the second subset of the content sources (sporting channels) found in the second content source bundle (NETFLIX®).];
identifying content transmitted by the given plurality of content sources that matches the user profile [Mandrekar – para.0053: Discloses matching attribute data values associated with a program in the EPG with user profile data values, the content processor automatically identifies the program as interesting content and proceeds to recommend the interesting content to the user.];
determining a transmission schedule of the identified content [Bonomi – FIG(s).11A-11G: Discloses program schedule with determined airing time (transmission schedule) periods for the identified contents; and col.18, lines 27-30: Discloses a program guide with list of channels (identified content) that includes a time bar indicating the transmission schedule for the identified contents.];
comparing the transmission schedule of the identified content with the viewing schedule of the user [Bonomi – col.18, lines 15-18: Discloses customized program guide to fit user preferences and needs so that they are able to easily and efficiently examine (compare) their program guide (viewing schedule of the user) with respect to their interests and available channels that includes a current time bar (transmission schedule of the identified content); and Bonomi – FIG(s).11A-11G: Discloses program guide with time bar.];
selecting a second content source of the given plurality of content sources based on the comparison [Bonomi – col.18, lines 3-5: Discloses the media management module 506 can also enable customers to receive and/or select those channels to be transmitted to them; and FIG(s).11A-11G: Discloses program schedule with selectable content source. If the subscriber has a subscription to both a Basic bundle (first content source) and a Sport bundle (second content source), then the subscriber has access to select source content from the second content source.]. This claim is rejected on the same grounds as claim 1.
selecting a second content source of the given plurality of content sources based on the comparison, wherein the selecting selects the second content source in response to determining that the transmission schedule of the identified content transmitted by the second content source does not overlap with the viewing schedule of the user associated with the first content source in the first content source bundle [Herz - (ol.22, lines 7-13: Discloses scheduling broadcast of and access to video programs and other data using customers profiles which includes viewing habits; and col.5, lines 55-57, col.49, lines 7-18: Discloses comparing the customer profiles with the content profiles for each video program available for viewing in a predetermined time period (selects the second content source based on comparison); and (col.22, lines 49-55): Discloses in response to determining that the transmission schedule of the identified content transmitted by the second content source does not overlap with the viewing schedule of the user associated with the first content source in the first content source bundle.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 9, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the method of claim 1, and further discloses further comprising:
identifying, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle [Bonomi – col.17, lines 30-32: Discloses the media management system in the media delivery center records viewing habits and likes/dislikes of each of the subscribers; and col.23, lines 35-55: Discloses content source bundles are customized based on subscribers history of transactions and viewing habits; and col.34, lines 37-40: Discloses in addition, the users may further customize their program guides (viewing schedule) to reorder the listing of channels, hide other channels, etc. so that the program guides better suit their viewing habits or preferences; and col.34, lines 47-49: Discloses program guide (viewing schedule) is updated at the server side and may be downloaded at request or automatically at determinable times controlled by the media delivery center; and FIG(s).11A-G discloses a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle.];
searching, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user [Mandrekar – para.0030: Discloses the user profile includes any type of data identifying the content accessing habits of the user; and para.0032 & 0069: Discloses providing the user the ability to modify the service subscription based on viewing habits; and para.0055: Discloses the system searches for additional source content based on their content viewing habits; and para.0058: Discloses the search includes external (outside the first subset of the plurality of content sources) content information such as The Internet Movie Database, Wikipedia, NETFLIX®, etc. (second subset of the plurality of content sources) for source content. Thus, if it is determined that the viewer’s preference is sporting channels based on viewing habits, then a search for additional source content may be found in external data sources. This enabling the user to modify the service subscription (first content source bundle) so to include the second subset of the content sources (sporting channels) found in the second content source bundle (NETFLIX®).];
identifying content transmitted by the given plurality of content sources that matches the user profile [Mandrekar – para.0053: Discloses matching attribute data values associated with a program in the EPG with user profile data values, the content processor automatically identifies the program as interesting content and proceeds to recommend the interesting content to the user.];
determining a transmission schedule of the identified content [Bonomi – FIG(s).11A-11G: Discloses program schedule with determined airing time (transmission schedule) periods for the identified contents; and col.18, lines 27-30: Discloses a program guide with list of channels (identified content) that includes a time bar indicating the transmission schedule for the identified contents.];
comparing the transmission schedule of the identified content with the viewing schedule of the user [Bonomi – col.18, lines 15-18: Discloses customized program guide to fit user preferences and needs so that they are able to easily and efficiently examine (compare) their program guide (viewing schedule of the user) with respect to their interests and available channels that includes a current time bar (transmission schedule of the identified content); and Bonomi – FIG(s).11A-11G: Discloses program guide with time bar.];
selecting a second content source of the given plurality of content sources based on the comparison [Bonomi – col.18, lines 3-5: Discloses the media management module 506 can also enable customers to receive and/or select those channels to be transmitted to them; and FIG(s).11A-11G: Discloses program schedule with selectable content source. If the subscriber has a subscription to both a Basic bundle (first content source) and a Sport bundle (second content source), then the subscriber has access to select source content from the second content source.], 
requesting user confirmation to select the second content source, in response to determining that the transmission schedule of the identified content transmitted by the second content source overlaps with the viewing schedule of the user associated with the content sources in the first content source bundle [Bonomi – FIG(s).15C: Discloses a user’s (John Smith) customized program schedule showing channels time bar. Basic channel bundle includes Channel 23 and 24 (a first content source bundle) and Channel 25 is included in a paid programming bundle such as Movie1 or HBO (second content source). The time bar shows transmission times for “Friends” (content source from first content source bundle) and “Paid programming” (content source from second content source bundle) are both overlapping in starting transmission time (i.e. both starting the same time 7:00 PM). By user selecting Channel 25 is confirmation of selecting the second content source).]; and 
selecting the second content source in response to user confirmation to select the second content source [Bonomi – FIG(s).15C: Discloses selecting the second content source (i.e. Channel 25).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 10, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the method of claim 8, and Bonomi further discloses wherein the viewing schedule specifies a repeated time window in which the user accesses content from the first content source bundle more than a threshold number of days [col.20, lines 35-40: Discloses particular program can be repeatedly started according to a predefined schedule (a threshold). For example, a new movie, because of its popularity, is scheduled to be played every 10 minutes so that more subscribers can participate in the show from the beginning; and col.28, lines 50-53: Discloses the administrator can also set a start date and time, a number of days (a threshold number of days) to repeat the content and how often to repeat each day.].

Regarding Claim 11, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the method of claim 8, and Bonomi further discloses wherein determining the transmission schedule comprises retrieving scheduling information specifying a transmission schedule of each media asset transmitted by the given plurality of content sources [FIG.11A-11G: Discloses a time bar as part of the program guide indicating a transmission schedule for each of the plurality of content sources.].

Regarding Claim 12, Bonomi discloses a system for managing user subscriptions to content sources [col.8, lines 61-67: Discloses a media management system that places certain programs in a set of predefined channels, manage program schedule, package different service packages, administrate subscriber accounts, monitor popularity of certain programs, manage proper delivery of commercial information related to programs or subscribers, etc.], the system comprising:
control circuitry [col.16, lines 22-26: Discloses a media reception controller for handling the various media sources and processing in the appropriate manner.] configured to:
store a plurality of content source bundles [FIG.2A & col.3, lines 5-12: Discloses creating subscription packages (bundles) from a plurality of content sources and then storing these subscription packages (bundles) in a central media store.], wherein a first content source bundle includes a first subset of a plurality of content sources [FIG.9A: Discloses creating a plurality of content source bundles where the first content source bundle is Basic package. A price and source content are determined for the Basic package. The first subset of a plurality of content sources for the Basic package includes WCBS, WNBC, WNTW, FOX, WABC, WWOR, Chan9, Chan 10 …] and a second content source bundle includes a second subset of the plurality of content sources [FIG.9A: Discloses a second content source bundle is Sports. Illustrated with the Sports package shows a second subset of a plurality of content sources for the Sports package, e.g. ESPN1, ESPN2, Chan4, ASPORT …];
determine that a user has a subscription to the first content source bundle, wherein the subscription enables the user to access the first subset of content sources in the first content source bundle [FIG(s).12A-12F & col.29, lines 45-50: Discloses a customer list area (subscribers) displays a customer list which includes those customers of the media system. The customer list includes information such a customer name and customer ID; and col.30, lines 49-52: Discloses in determining if user has a subscription, the user must login with customer ID, a PIN number, and password. After successful login, the subscription enables the user to access the first subset of content sources (WCBS) in the first content source bundle (Basic package).];
monitor viewing habits of the user relative to the first subset of content sources in the first content source bundle [col.17, lines 30-33: Discloses the media management system in the media delivery center is able to record viewing habits and likes/dislikes of each of the subscribers any of the programs viewed within the packages (first, second …) and subset of content sources (first, second, ...); and col.23, lines 55-58: Discloses statistic measurement of viewing habits and likes or dislikes based on, for example, the viewing time on each of or predefined channels are determined.]; and
Bonomi does not explicitly discloses determining an percentage of the content sources within the first content sources that are viewed by the user; determining whether the percentage is less than a threshold; and in response to determining that the percentage is less than the threshold, enabling to modify the first content source bundle (emphasis added to distinguish the elements not taught by Bonomi). However, in analogous art, Herz discloses a system and method for scheduling broadcast of and access to video programs and other data using customers profiles (col.4, lines 32-43 & lines 59-66, and col.22, line 56) which includes viewing habits (periods, days, weeks, etc.), including most frequently watched programs, etc., to schedule programs based on the user's viewing schedule (FIG.1, col.29, lines 1-5 & col.42, lines 7-8). Herz discloses when a predicted video program is not selected (selected being the threshold, not-selected is less than the threshold) by the customer, the customer profile is updated which indicates customer’s taste (col.7, lines 6-12). And Herz discloses modifying prediction list (first content source bundle) to provide more accurately predict the movies he or she watched. In particular, reduce the match on movies that were predicted to be watched but were not watched (0%) and to increase the match on movies that were predicted not to be watched but were watched (100%). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bonomi with the teachings to provide these features, as taught by Herz in order to yield predictable result of enabling a user to watch programs as desired based on the broadcast schedule and the user viewing schedule associated with the programs, and to dynamically schedule programs accounting for various on-demand conditions (adding, removing programs as desired) associated with the schedule listings changes as to new programs (Herz: col.4, lines 20-22).
the combined teachings of Bonomi and Herz do not explicitly discloses determining an aggregate percentage of the content source within the first subset of the plurality of content sources that are  frequently viewed by the user; determining whether the aggregate percentage is less than a threshold; (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Winkler discloses, column 3, lines 57-66, retrieving from a video database for embedded videos and then aggregating the retrieved data. After aggregating the data, aggregate views or aggregate views subject to a percent watched threshold are determined to identify videos whose total requests from all sources exceeds a threshold. The percentage may be different for different genres of videos (determining for any subsets). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bonomi and Herz with the teachings including determining whether aggregate percentage is less than a threshold, as taught by Winkler in order to yield predictable result of providing users with easier and efficient ways to discover videos that interest them (Winkler: col.1, lines 21-22).
the combined teachings of Bonomi, Herz, and Winkler do not explicitly discloses in response to determining that the aggregate percentage is less than the threshold, enabling the user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Mandrekar discloses providing the user the ability to modify the service subscription [para.0069] based on viewing habits [para.0032]. The user may search external data sources related to viewing habits of the user to include content providers (second content source bundle) to determine if the content is available from another source, such as HULU®. This enabling the user to modify the service subscription (first content source bundle) so to include the second subset of the content sources (sporting event) found in the second content source bundle (an Event found in HULU®). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bonomi, Herz, and Winkler with the teachings including enabling user to modify the first content source bundle to add a first content source from the second subset of the content sources in the second content source bundle based on the viewing habits of the user, as taught by Mandrekar in order to yield predictable result of providing content that may be desirable to a user without requiring user intervention to obtain the suggested content (Mandrekar: para.0006).

Regarding Claim 13, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the system of claim 12, and Bonomi further discloses wherein the control circuitry is further configured to remove a third content source from the first subset of the first content source bundle based on the modification to the first content source bundle [FIG.9A and col.25, lines 51-55: Discloses removing a subset of source content to content source bundle. Illustrated in the figure shows Basic package (first content source bundle) with capabilities to Edit Channel Package. The third content source in the Basic package may be edited by selecting the Edit Channel Package. The edit selected channel package area enables the administrator to alter the attributes of a particular channel package (first content source bundle), e.g. deleting or adding to the package. In this particular example, FIG.9B shows WNTW FOX to be the third content source. Not including it in the new profile deletes it from the Basic bundle.].

Regarding Claim 14, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the system of claim 12, and Bonomi further discloses wherein the first content source bundle is associated with a first cost and the second content source bundle is associated with a second cost, and wherein the control circuitry is further configured to adjusting the first cost based on modifying the first content source bundle [FIG.9A: Discloses cost (Pricing) associated with each content source bundle. Illustrated in the figure is Basic content source bundle (first content source bundle) price is $19.92 (first cost) and Sports content source bundle (second content source bundle) price is $9.95 (second cost). Fig.9A also shows when adjusting the selected source contents in each content source bundle, a New Price is determined. For example, the Basic content source bundle (first content source bundle) price is $19.92 (first cost), but after modifying the source contents (New Channel Package Profile) to the Basic content source bundle (first content source bundle), then $19.92 (first cost) is adjusted to $17.95.].

Regarding Claim 16, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the system of claim 12, and Mandrekar further discloses wherein the control circuitry is further configured to monitor the viewing habits by determining from which content sources in the first content source bundle the user access content frequently [para.0032: Discloses determining content source accessed most frequently by monitoring viewing habits.]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 18, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the system of claim 12, and further discloses wherein the control circuitry is further configured to:
identify, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle [Bonomi – col.17, lines 30-32: Discloses the media management system in the media delivery center records viewing habits and likes/dislikes of each of the subscribers; and col.23, lines 35-55: Discloses content source bundles are customized based on subscribers history of transactions and viewing habits; and col.34, lines 37-40: Discloses in addition, the users may further customize their program guides (viewing schedule) to reorder the listing of channels, hide other channels, etc. so that the program guides better suit their viewing habits or preferences; and col.34, lines 47-49: Discloses program guide (viewing schedule) is updated at the server side and may be downloaded at request or automatically at determinable times controlled by the media delivery center; and FIG(s).11A-G discloses a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle.];
search, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user [Mandrekar – para.0030: Discloses the user profile includes any type of data identifying the content accessing habits of the user; and para.0032 & 0069: Discloses providing the user the ability to modify the service subscription based on viewing habits; and para.0055: Discloses the system searches for additional source content based on their content viewing habits; and para.0058: Discloses the search includes external (outside the first subset of the plurality of content sources) content information such as The Internet Movie Database, Wikipedia, NETFLIX®, etc. (second subset of the plurality of content sources) for source content. Thus, if it is determined that the viewer’s preference is sporting channels based on viewing habits, then a search for additional source content may be found in external data sources. This enabling the user to modify the service subscription (first content source bundle) so to include the second subset of the content sources (sporting channels) found in the second content source bundle (NETFLIX®).];
identify content transmitted by the given plurality of content sources that matches the user profile [Mandrekar – para.0053: Discloses matching attribute data values associated with a program in the EPG with user profile data values, the content processor automatically identifies the program as interesting content and proceeds to recommend the interesting content to the user.];
determine a transmission schedule of the identified content [Bonomi – FIG(s).11A-11G: Discloses program schedule with determined airing time (transmission schedule) periods for the identified contents; and col.18, lines 27-30: Discloses a program guide with list of channels (identified content) that includes a time bar indicating the transmission schedule for the identified contents.];
compare the transmission schedule of the identified content with the viewing schedule of the user [Bonomi – col.18, lines 15-18: Discloses customized program guide to fit user preferences and needs so that they are able to easily and efficiently examine (compare) their program guide (viewing schedule of the user) with respect to their interests and available channels that includes a current time bar (transmission schedule of the identified content); and Bonomi – FIG(s).11A-11G: Discloses program guide with time bar.];
select a second content source of the given plurality of content sources based on the comparison [Bonomi – col.18, lines 3-5: Discloses the media management module 506 can also enable customers to receive and/or select those channels to be transmitted to them; and FIG(s).11A-11G: Discloses program schedule with selectable content source. If the subscriber has a subscription to both a Basic bundle (first content source) and a Sport bundle (second content source), then the subscriber has access to select source content from the second content source.]. This claim is rejected on the same grounds as claim 12.
The combination does not explicitly discloses and wherein to select the second content source in response to determining that the transmission schedule of the identified content transmitted by the second content source does not overlap with the viewing schedule of the user associated with the first content source in the first content source bundle [Herz - (ol.22, lines 7-13: Discloses scheduling broadcast of and access to video programs and other data using customers profiles which includes viewing habits; and col.5, lines 55-57, col.49, lines 7-18: Discloses comparing the customer profiles with the content profiles for each video program available for viewing in a predetermined time period (selects the second content source based on comparison); and (col.22, lines 49-55): Discloses in response to determining that the transmission schedule of the identified content transmitted by the second content source does not overlap with the viewing schedule of the user associated with the first content source in the first content source bundle.]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 19, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the system of claim 12, and further discloses wherein the control circuitry is further configured to:
identify, based on the viewing habits, a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle [Bonomi – col.17, lines 30-32: Discloses the media management system in the media delivery center records viewing habits and likes/dislikes of each of the subscribers; and col.23, lines 35-55: Discloses content source bundles are customized based on subscribers history of transactions and viewing habits; and col.34, lines 37-40: Discloses in addition, the users may further customize their program guides (viewing schedule) to reorder the listing of channels, hide other channels, etc. so that the program guides better suit their viewing habits or preferences; and col.34, lines 47-49: Discloses program guide (viewing schedule) is updated at the server side and may be downloaded at request or automatically at determinable times controlled by the media delivery center; and FIG(s).11A-G discloses a viewing schedule of the user associated with a first content source of the content sources in the first content source bundle.];
search, based on a user profile, for a given plurality of content sources that are in the second subset of the plurality of content sources and are not in the first subset of the plurality of content sources and that match the user profile of the user [Mandrekar – para.0030: Discloses the user profile includes any type of data identifying the content accessing habits of the user; and para.0032 & 0069: Discloses providing the user the ability to modify the service subscription based on viewing habits; and para.0055: Discloses the system searches for additional source content based on their content viewing habits; and para.0058: Discloses the search includes external (outside the first subset of the plurality of content sources) content information such as The Internet Movie Database, Wikipedia, NETFLIX®, etc. (second subset of the plurality of content sources) for source content. Thus, if it is determined that the viewer’s preference is sporting channels based on viewing habits, then a search for additional source content may be found in external data sources. This enabling the user to modify the service subscription (first content source bundle) so to include the second subset of the content sources (sporting channels) found in the second content source bundle (NETFLIX®).]; 
identify content transmitted by the given plurality of content sources that matches the user profile [Mandrekar – para.0053: Discloses matching attribute data values associated with a program in the EPG with user profile data values, the content processor automatically identifies the program as interesting content and proceeds to recommend the interesting content to the user.];
determine a transmission schedule of the identified content [Bonomi – FIG(s).11A-11G: Discloses program schedule with determined airing time (transmission schedule) periods for the identified contents; and col.18, lines 27-30: Discloses a program guide with list of channels (identified content) that includes a time bar indicating the transmission schedule for the identified contents.];
compare the transmission schedule of the identified content with the viewing schedule of the user [Bonomi – col.18, lines 15-18: Discloses customized program guide to fit user preferences and needs so that they are able to easily and efficiently examine (compare) their program guide (viewing schedule of the user) with respect to their interests and available channels that includes a current time bar (transmission schedule of the identified content); and Bonomi – FIG(s).11A-11G: Discloses program guide with time bar.];
select a second content source of the given plurality of content sources based on the comparison [Bonomi – col.18, lines 3-5: Discloses the media management module 506 can also enable customers to receive and/or select those channels to be transmitted to them; and FIG(s).11A-11G: Discloses program schedule with selectable content source. If the subscriber has a subscription to both a Basic bundle (first content source) and a Sport bundle (second content source), then the subscriber has access to select source content from the second content source.],
wherein to select the second content source comprises request user confirmation to select the second content source in response to determining that the transmission schedule of the identified content transmitted by the second content source overlaps with the viewing schedule of the user associated with the content sources in the first content source bundle [Bonomi – FIG(s).15C: Discloses a user’s (John Smith) customized program schedule showing channels time bar. Basic channel bundle includes Channel 23 and 24 (a first content source bundle) and Channel 25 is included in a paid programming bundle such as Movie1 or HBO (second content source). The time bar shows transmission times for “Friends” (content source from first content source bundle) and “Paid programming” (content source from second content source bundle) are both overlapping in starting transmission time (i.e. both starting the same time 7:00 PM). By user selecting Channel 25 is confirmation of selecting the second content source).]; and
select the second content source in response to user confirmation to select the second content source [Bonomi – FIG(s).15C: Discloses selecting the second content source (i.e. Channel 25).]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 20, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the system of claim 18, and Bonomi further discloses wherein the viewing schedule specifies a repeated time window in which the user accesses content from the first content source bundle more than a threshold number of days [col.20, lines 35-40: Discloses particular program can be repeatedly started according to a predefined schedule (a threshold). For example, a new movie, because of its popularity, is scheduled to be played every 10 minutes so that more subscribers can participate in the show from the beginning; and col.28, lines 50-53: Discloses the administrator can also set a start date and time, a number of days (a threshold number of days) to repeat the content and how often to repeat each day.].

Regarding Claim 21, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar  discloses the system of claim 18, and Bonomi further discloses wherein the control circuitry is further configured to determine the transmission schedule by retrieving scheduling information specifying a transmission schedule of each media asset transmitted by the given plurality of content sources [FIG.11A-11G: Discloses a time bar as part of the program guide indicating a transmission schedule for each of the plurality of content sources.].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonomi et al., Pat No US 6,769,127 (hereafter Bonomi) in view of Herz et al., Pat No US 5,758,257 (hereafter Herz) and further in view of Winkler et al., Pat No US 8,918,330 (hereafter Winkler) and further in view of Mandrekar et al., Pub No US 2012/0311633 (hereafter Mandrekar) and further in view of Hamano et al., Pub No US 2009/0133070 A1 (hereafter Hamano).

Regarding Claim 7, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar discloses the method of claim 1, and Bonomi further discloses further comprising:
characterizing the user based on the viewing habits [para.0120: Discloses characteristics of a viewer (e.g., user preferences, user profile information, etc.).];
the combination does not explicitly discloses identifying a second user based on the characterization of the user; and enabling the second user to subscribe to the modified first content source bundle in response to identifying the second user based on the characterization. However, in analogous art, Hamano discloses [para.0045] automatically generated association between a module and media files can be based on, for example, usage data (e.g., television programming viewing history, website viewing history, telephone calls made by a mobile telephone, etc.), user profile data, and/or friendly profile data. A friend profile is maintained similar to the user profile that identifies similar characteristics between the user and the friend. Usage data identified in the user and friend profiles enabling the friend (second user) to subscribe to the modified first content source bundle. For example, a user may be an avid sports fan who likes to watch all types of sports (first content source bundle). A person, who only likes football (characterization of second user) and has a friendly profile based on usage data, may be a seasonal friend of the user during football season. In other words, the present invention may only recommend a module associated with the friend when the friend's profile matches some aspects of the user's profile, and not during any other time of the year. This may allow the user to be introduced to new people and disassociated with others over time as the user's and friend's interests in media converge and diverge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bonomi, Herz, Winkler, and Mandrekar with the teachings including to identify a second user based on the characterization of the user and enabling the second user to subscribe to the modified first content source bundle, as taught by Hamano in order to yield predictable result of providing systems and methods that search for and display user profile information to other users based on, for example, viewing history or recording-related actions associated with a user profile. And further provides systems and methods that allow a user to access a particular user profile and provide and/or receive programming recommendations based on and to that user profile (Hamano: para.0005).

Regarding Claim 17, the combined teachings of Bonomi, Herz, Winkler, and Mandrekar discloses the system of claim 12, and Bonomi further discloses wherein the control circuitry is further configured to:
characterize the user based on the viewing habits [col.17, lines 30-33: Discloses preferences can be determined by analyzing subscriber’s viewing habits and likes/dislikes; and col.18, lines 15-18: Discloses subscriber, or groups of subscribers, can customize their program guide to better fit their preferences and needs so that they are able to easily and efficiently examine their program guide with respect to their interests and available channels; and col.35, lines 58-60: Discloses screens for one user may be different than those of another user depending on a subscribers preference.];
the combination does not explicitly discloses identify a second user based on the characterization of the user; and enable the second user to subscribe to the modified first content source bundle in response to identifying the second user based on the characterization. However, in analogous art, Hamano discloses [para.0045] automatically generated association between a module and media files can be based on, for example, usage data (e.g., television programming viewing history, website viewing history, telephone calls made by a mobile telephone, etc.), user profile data, and/or friendly profile data. A friend profile is maintained similar to the user profile that identifies similar characteristics between the user and the friend. Usage data identified in the user and friend profiles enabling the friend (second user) to subscribe to the modified first content source bundle. For example, a user may be an avid sports fan who likes to watch all types of sports (first content source bundle). A person, who only likes football (characterization of second user) and has a friendly profile based on usage data, may be a seasonal friend of the user during football season. In other words, the present invention may only recommend a module associated with the friend when the friend's profile matches some aspects of the user's profile, and not during any other time of the year. This may allow the user to be introduced to new people and disassociated with others over time as the user's and friend's interests in media converge and diverge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bonomi, Herz, Winkler, and Mandrekar with the teachings including to identify a second user based on the characterization of the user and enabling the second user to subscribe to the modified first content source bundle, as taught by Hamano in order to yield predictable result of providing systems and methods that search for and display user profile information to other users based on, for example, viewing history or recording-related actions associated with a user profile. And further provides systems and methods that allow a user to access a particular user profile and provide and/or receive programming recommendations based on and to that user profile (Hamano: para.0005).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis et al., (US 9,392,312 B1) - Discloses a subscription module may unsubscribe users from a recommended channel after a threshold number of media items from the recommended channel have been presented to a user and the user has not consumed media items from the recommended channel (col.16, 58-62).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426   




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426